        Case 2:21-mj-00019-SMM Document 7 Entered on FLSD Docket 03/29/2021 Page 1 of 1
                                   United States District Court
                                   Southern District of Florida
                           U.S. MAGISTRATE JUDGE SHANIEK MAYNARD
                                             Minute Order- Fort Pierce Division
*No Interpreter Req’d
DEFT:          RONELL BERNARD BRYANT III (Deft to appear via Zoom w/USM cell block)

CASE NO:        21-019-SMM

AUSA:           Daniel Funk present                  ATTORNEY:

AGENT:          Seth Christy, ATF                    VIOL:               18:922(g)

PROCEEDING: Initial Appearance on Criminal Complaint              BOND REC:          PTD          SET:

 9 Surrender and/or do not obtain passports/travel
   documents                                          Deft present without counsel via Zoom platform from USM cell
 9 Rpt to PTS as directed /or__________ x's a
  week/month by phone; _________ x's a
                                                      block and advised of Criminal Complaint along with possible
  week/month in person                                penalties

 9 Random urine testing by Pretrial Services.         Court explains rights to appear in person for all criminal
   _________Treatment as deemed necessary.            proceedings - however due to COVID-19 pandemic, Deft may
                                                      waive such right...Court finds Deft knowingly and voluntarily
 9 Refrain from excessive use of alcohol
                                                      waives his right to appear in person and hereby consents to
 9 Participate in mental health assessment &          appearance by use of video teleconferencing for the following
   treatment.                                         criminal proceeding: Initial Appearance on criminal offenses
                                                      under the Federal Rules of Criminal Procedure
 9 Maintain or seek full-time
   employment/education.
                                                      Note: Counsel for Government, AFPD Fletcher Peacock and
 9 No contact with victims/witnesses.                 USPO Nathan Vreeland all appeared by video and audio using
                                                      Zoom platform
 9 No firearms
                                                      Defendant requests additional time to contact an attorney
 9 Not to encumber property

 9 May not visit transportation establishments.       Government recommending Pretrial Detention and
                                                      ready today for Detention Hearing
 9   Home confinement/Electronic Monitoring
     and/or Curfew: _______pm to ______am,            Court grants Defendant’s request, Report Re: Counsel
     paid by: ___________________________
                                                      and Detention Hearing for Wed., 3/31/21 at 10:00 a.m.
 9 Allowances: Medical needs, court appearances,
   attorney visits, religious, employment             Court orders Deft temporary detained as risk of flight and
                                                      danger to community
 9 Travel extended to:___________________
 9 Other:
 _____________________________________
 _____________________________________



DISPOSITION: I/A;RRC&PTDHrngset

NEXT COURT APPEARANCE:                 DATE:             TIME:                 JUDGE:                    PLACE:

Report Re:Counsel and Detention Hrng    3/31/2021         10:00 a.m.            DutyMagistrate(SMM)       Fort Pierce

DATE: 03/29/21 START TIME: 10:30 A.M. Time in Court: 8       Minutes   Zoom recording @ START:   11.57   END: 12.05
